Title: From George Washington to Robert Dinwiddie, 10 June 1754
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
[10 June 1754]

Yours of the 1st, 2d, & 4th Ulto I receivd by the Post and return your Honour my hearty thanks for your kind congratulation on our late success—which I hope to improve without risquing the imputation of rashness or hazarding what a prudent conduct woud forbid. I rejoice that I am likely to be happy under the Command off an experienced Officer and a Man of Sense—it is what I have most ardently wish’d for—I shall here beg leave to return my grateful thanks for your favour in promoting me to the Command of the Regiment—believe me Honble Sir when I assure you, my Breast is warm’d with every generous Sentiment that your goodness can inspire: I want nothing but oppertunity to testifie my sincere regard for your Person, to whom I stand indebted for so many unmerited favour’s.
Your Honour may depend, I shall myself, and will endeavour to make my Officer’s shew Captn McKay all the respect due to his Rank & merit but should have been particularly oblig’d if your Honour had declar⟨’d⟩ whether he was under my Command,

or Independant of it. however I shall be studious to avoid all disputes tht may tend to publick prejudice, but as far as I am able will inculcate harmony, and unanimity. I hope Captn McKay will have more Sense than to insist upon any unreasonable distinction, thô he and His have Comns from his Majesty; let him consider, tho. we are greatly inferiour in respect to profitable advantages, yet we have the same Spirit to serve our Gracious King as they have; and are as ready, and willing to sacrafice our lives for our Country’s good as them—and here once more and for the last time I must say this Will be a canker that will grate some Officer’s of this Regiment beyond all measure to serve upon such different terms when their Lives, their Fortunes, and their Characters are equally, and I dare say as effectually exposd as those who are happy enough to have Kings Commission’s.
I have been sollicitous on this head, have earnestly endeavour’d to reconcile the Officer’s to their appointmen⟨t⟩ and flatter myself I have succeded—having heard n⟨o⟩ mention thereof lately. I consider’d the pernicious consequences that would have attended a disunion; therefore, was too much attach’d to my Countrys Interest to suffer it to ripen after I recd your advising Letter’s. Your assurance Honble Sir of His Majesty’s favour has given me the greatest satisfaction, and hope, in which and your Interest of recommending I alone shall depend tho. I must have gratitude enough to acknowledge you have already been too bountiful of yr favour’s to me.
I am very thankful to your Honour for ordering an assortment of Indian goods, which we daily find still more necessary—I shall take care while they are under my direction that they are judiciously applied in order thereto I shall be particularly careful in consulting Mssr Croghon, and Montour, by whom I shall be advisd in all Indian affairs agreeable to your Honour’s directions.
I shall wear the Medal you were pleasd to Compli[men]t me with, with great pleasure; and shall present the other’s to Indian Chiefs as I have already done one to the Half King. I am particularly obligd in your favour of the Rum out of your own private Store I shall allways remember my duty in drinking of it and then your Honour’s health can never be forgot.
The approbation you have expressd of my conduct has given

me more pleasure than any thing wch has happen’d since my Imbarking in this Expedition. I am very Sensible if your Honour approves of my proceedings hitherto you will have no Reason to doubt my conduct hereafter; for I assure you Sir I have expected nothing but your disapprobation; such unfortunate circumstances have Interven’d to Eclipse, or Cloud the Face of things and turn them to my disadvantage: and now I shall not have it in my power to convince yr Honr, my Friends, and Country of my diligence, and application to the Art Military, as a Head will soon arrive to whom all Honour and Glory must be given.
We have been extreamely ill used by Major Carlyle’s Deputy’s; which I am heartily sorry for, as he is a Gentleman so capable of the Business himself and has taken so much pains to give satisfaction—He, I believe has been deceivd, and we have suffer’d by those under him; and by those who have contracted for Provn we have been 6 Days witht Flour, and none upon the Road to our relief that we know off. though I have by repeated expresses given timely notice to have had supplies—We have not Provision’s of any sort in the Camp to serve us 2 Days thô I have sent time after time acquainting therewith; once before, we shd have been 4 days witht if Providence had not sent a Trader from Ohio to our relief for whose flour I was obligd to give 21/8 pr Hundd.
In a late Letter to Majr Carlyle I have complaind of the tardiness of his deputy’s and desird he wd accuse them therewith as I had also done—I likewise desird that suitable stores of Ammunition might be sent up speedily, for till that is done we have it not in our power to attempt any advantageous enterprise but must wait its arrival at red Stone for which I shall set of the Moment Provision’s arrive to sustain on the March[.] Majr Carlyle mentiond a contract he had made with Mr Croghan for flour, likewise Mr Croghan’s offer of furnishing more if requir’d I therefore have desird to have all that Mr Croghon can furnish[.] Majr Muse with Captn Montour join’d us Yesterday who brought the Wampum your Honour sent to the Half King which I presented with the Medal and Speech—he is very thankful for the notice you have taken of him therein.
Majr Muse brought 9 of the Swivel’s with some powder and Ball and this Day I have engag’d 50 or 60 Horses to Bring up

more of the Ball and other Stores from Wills Ck if there shd be no Provn to load them with, they have set off accordingly the Ball are to be Bt in leathr Bags made for that purpose. I hear that Captn McKay who was to have brought the Artillery is Marchd without as Waggon’s coud not be got to convey them—I shall write to Mr Gist to procure Waggon’s if he is obligd to go to Pensylvania for them, to bring out the Artillery; if not, when Colo. Innis comes up we shall have nothing in readiness and shall slip this best season for action.
Majr Carlyle acquainted me that he had agree’d Colo. Fry for the place of Deputy paymaster and now propos’d the same to me as the Office devolv’d with the Command of the Regiment upon I hope your Honour was pleasd to countenance this as he wrote from Winchester however I returnd him no other answer than that when the Office was ascertaind to me I did not doubt but we should agree.
I flatter myself as it was annext to the Comd your Honour will please to confirm it to me that I may give Majr Carlyle an answer accordingly. I see by the resolves of the Committee that money was to be given to Colo. Fry as Comr for paying the Regimt—therefore I hope this will not be looked upon as presuming in me especially as I believe it is usual for the Colo. of every Regiment to be Paymaster. The Indians are drawing off from the River daily one of whom last Night brought News of Monacatoocha. He set of from the Logs Town abt 5 Nights ago, with the French Scalps and four Hatchets with which he intended to visit the 4 Tribes of Indian’s between this and Lake Irrie, and present each Tribe a scalp and Hatchet, and at the same time acquaint them that they expected as the English and Six Nations had hand in hand struck the French they would bring of their Tribes and join our Forces This messenger likewise says, that Monacatoocha was determined not only to Council with the chiefs of those Tribes but with their great Warriour’s also (which is customary in these cases) and was to return as soon as possible which he imagin’d would be in 15 Days but in case he should not return in that time he left orders, for the Indian’s at Logs Town to set of for red Stone Creek and expect he had cross’d the River low down (at yellow Creek) with a party of those Indians beforementd so that they would all meet at Red Stone to join their Brother’s the English He also desird there

might be no attack made against the French Fort till he should return by which time he hop’d all the Forces would be gather’d and then they would make a General attack together and gain a compleat victory at once.
 The Half King has sent Messenger’s to other places for Warriour’s who are to meet us also at Red Stone Creek: besides these, He has sent two other messages by the advice of Mr Croghon[,] Montour and myself to envite the Shawnesse to come and receive one of their Men who was Imprison’d in Carolina, and to Council with us; that to the Delawares is for the same purpose as we hear both these Nation’s have accepted the Hatchet against us—This report was first brought by an Indian sent from the Logs Town to the Half King—and since confirm’d by 9 French deserter’s who arriv’d at our Camp to Day. These Men further say that the Fort at the Forks is compleated, and proof against any attempts, but with Bombs on the Land side, there was not above 500 Men in it when they left it, but expected by this 200 more were arrivd there and 900, were order’d to follow them and might be expected in 14, or 15 Days. this I believe was more to chear the Hearts of their drooping Soldier’s and amuse the Indians than anything else[.] They had in the Fort when they left it abt 2 Months Provision’s and that upon the Spoil[.] As soon as I have got all the Intelligence out of these Deserter’s I shall send them down—I was as sensibly disappointed when I met these Persons today as ever I was in my life—by misunderstanding the Scouts that brought me Intelligence; that is mistaking 90 for 9 I march’d out at the head of 130 Men (the Majr part of effective Men in the Regiment) full with hope of procureing another present of F——h P——rs for your Honour then judge my disappointment at meeting 9 only, and those coming for protection[.] I guarded against all casualties that might happen to the Camp and order’d Colo. Muse to repair into the Fort and Erect the small Swivel which he cou’d do in an hour’s time for defence of the place. agreeable to your Honour’s desire I shall here mention the names of the Gentlemen who are to be promoted—Lieutt George Mercer by your Honour’s Comn will worthily succeed to a Captaincy—(Captn Vanbra’am has acted as Captn ever since we left Alexandria and an experienc’d good Officer he is and very worthy the Command he has enjoy’d). Mr James Towers is the

Eldest Ensign which Your Honr will please to send a Lieutenancy for—Captn Stephen I have already given a Major’s Commission to, finding one Blank amongst Colo. Fry’s Paper’s.
If merit Sir will entitle a Gentleman to your Honour’s notice, Mr Peyrouney may justly claim a share of your favours, his conduct has been govern’d by the most consummate prudence, and all his action’s have sufficiently testified his readiness to serve his Country. (which I really believe he looks upon Virginia to be) He was sensibly chagrin’d when I acquainted him with your Honour’s pleasure of giving him an Ensigncy, this he has had 12 year’s ago, and long since Command’d a Company—He was prevaild on by Colo. Fry when he left Alexandria to accept the former Commission (and assist my Detachment as I had very few Officers) till we all met on Ohio which Comission he would now have resign’d, and return to Virginia but for my great disswation to the Contrary: I have promis’d to sollicit your Honr to appoint him Adjutant, and continue him Ensign which will induce a very good Officer to remain in the Regiment—The Office of Adjutant Sir, is the most necesy belonging to a Regiment; distributing the daily order’s, receiving all reports, seeing order’s executed &ca in short an Adjutant is an indispensible Officer.
If your Honour is pleasd to indulge me in this reqt I shall look upon it in a very particular light, as I think the personal merit of the Gentleman, his knowledge of Military duty, and his activity, which is requird by the Office will render him highly worthy the favour.
There is an Ensign still Wanting, which I hope your Honour will please to send if you know of any fitt for the Office, their is a young Man in the Camp that came with Captn Lewis who has sollicited but I am yet ignorant of his Character or qualities; he is a Volunteer and recommended by Captn Lewis.
Your Honour in a Letter by Mr Ward acquainted me you had given Order’s to Colo. Fry to examine into the proceedings of Captn Trent and his Lieutt Frasier by a Court Martial—I shall be glad if you wd repeat your order’s and Instructions to me or rather to Colo Innis, for an Officer cannot be tried by those of its own Regiment only, but have a right to be heard in a General Court Martial—Captn Trents behaviour has been very tardy, and has convinc’d the World of what they before suspected—

his gt Temedity—Lieutt Frazer’s though not altogether blameless, is much more excusable than the other, for he wd not except of the Commission till he had a promise from his Captn that he shd not reside at the Fort nor visit it above once a Week or as he saw necessary.
Queen Aliquippa desird her Son (who is really a great Warriour) might be taken into Council, as She was declining and unfit for Business and have an English Name given him—I therefore call’d the Indians together by the advise of the Half King, and presented One of the medals and desird him to wear it in remembrance of his gt Father the King of England, and calld him by the Name of Colo. Fairfax which was told him signified the first of the Council—this gave him &ca great pleasure[.] I was also told an English Name wd please the Half King much, which made me presume to give him that of your Honour’s, and call him Dinwiddie—Interpreted in their Language the head of all.
I am plodding a Scheme, which if I can Execute, I hope will procure me Captn Juncaire the Indian Interpreter; I am not certain I shall be able to put my design in execution or the Effects of it; if I do, thô I shall hope the best[.] If it shd prove successful it will be glorious to have a Man of his Importance—and I don’t doubt but he will be as agreeable a present as can be made by Your Honour’s most assurd and most Obt Hble Servt

Go: Washington


NB These Deserter’s corroborate what the other said, and we suspected. La-Force & that party was sent out for Spy’s, and were to shew that Summon’s if discover’d or overpower’d by a Superior party of our’s—They say the Comr was blam’d for sending so small a party.

 
Since writing the foregoing, Captn McKay with the Independant Company has arriv’d, who I take to be a very good sort of a Gentleman.
For want of proper Instructions from your Honour I am much at a loss to know how to act, or proceed in regard to his company: I made it my particular study to receive him (as it was your Honour’s desire) with all the Respect and politeness that was due to his Rank, or that I was capable of shewing: and don’t doubt from his appearance and behavr but a strict intimacy will

ensue, when matter’s are put in a clearer light. but at present I assure your Honour they will rather impede the Service than forward it, for having Commissions from the King they look upon themselves as a distinct Body, and will not incorporate and do duty as our Men—but keep seperate Guards, Incamp seperate &ca. I have not offer’d to controul him in anything, or shewd that I claimd a superior Command, but in giving the Parrole & Countersign which must be the same in an Army consisting of 10 Different Nation’s, to distinguish Friends from Foes—He knows the necessity of this, yet does not think he is to receive it from me.
Then who is to give it? am I to Issue these order’s to a Company? or is an Independant Captn to prescribe Rules to the Virginia Regiment? this is the Question, but how absurd is obvious.
It now behooves Honble Sir that you lay your absolute commands on one or tother to obey—this is indispensably necessary for nothing clashes more with reason than to conceive our small bodys, can act distinctly—witht having connection with one another and yet be serviceable to the Publick—many incontestible Reasons may be given—among which I shall only innumerate one or two at this time—If I receive Intelligence of the Enemy, and have occasion to send out a Field Officers Command, which will require a proportion of his Men—It is to his choice whether he will send any or not—If he does—and it is under the Command of an Ensign or Sergeant—Shoud my Officer and his differ abt a disposition (as it is more than possible they wd as I suppose His wd be for a Regular attack which wd expose us to almost imediate death witht hope of damageing them as the French all fight in the Indian method which by this we have got some experience in) I say if they differ in their Opinions of forming the Men the Independant party may face to the Right abt and away back so it is in regard to the whole thô I dont doubt but Captn McKay is an Officer of more sense and I dare say wd do the best for the service but Sir too Commander’s is so incompatible with the Service we are engag’d in, that we cannot be so serviceable to one another or the Publick as we ought; and I am sincerely sorry that he has arriv’d before your Honour’s Instructions by Colo. Innis who I doubt not will be fully authorisd how to act but as we have no news of Colo. Innis and it is absolutely necessary that this should be known In

the mean time I have desird Major Carlyle to send this by an imediate Express to your Honour who I hope will satisfie these doubts.
Captn McKay and I have liv’d in the most perfect harmony since his arrival and have Reason’d on this calmly, and don’t doubt but if we shd have occasion to exert our whole force but we shall do as well as divided authority can. We have not had the least warm dispute—He thinks your Honour has not a power to give commissions that will command him—If so I can very confidantly say his absence wd tend to the Publick advantage. I have been particularly careful of discovering no foolish desire of com[mandin]g him neither have I intermedled with his Co. in the least or given any directions concerning it. only those General—the Word—Counter Sign—and place to repair to in case of an Alarm—none of which he thinks he shd receive. I have testified to him in the most serious manner the pleasure I shd take in consulting and advising with him upon all occasion’s and I am very sensible with him we shall never differ when your Honour decides this, which I am convinced your own just discernment and consideration will make appear, the impossibly of a Medm the Nature of the thing will not allow of it: It must be known who is to Command before order’s will be observ’d, and I am very confidant your Honour will see the absurdity & consider the Effects of Captn McKays having the direction of the Regiment, for it would certainly be the hardest thing in Life if we are to do double & trible duty, and neither be entitled to the Pay or Rank of Soldiers—That the first Column of the Virginia Regiment has done more for the Interest of this Expedition than any Company or Corps that will hereafter arrive will be obvious to them all—this Honble Sir Captn McKay did not hesitate one moment to allow since he has seen the Work we have done upon the Roads &ca—We shall part tomorrow—I shall continue my March to red Stone while the Company remains here but this Sir I found absolutely necessary for the Publick Interest. Captn McKay says that it is not in his power to oblige his Men to work on the Road unless he will engage them a Shilling Sterling a Day which I wd not choose to do and to suffer them to March at their ease whilst our faithful Soldier’s are laboriously employd carry’s an Air of such distinction that it is not to be wonder’d at, if the poor fellows were to declare

the hardship of it[.] He also declares to me that this is not particular to his Company only but that no Soldier’s subject to martial law can be obligd to do it for less—I therefore shall continue to compleat the work we have began with my poor fellows—we shall have the whole credit as none other’s have assisted.
I hope from what has been said your honour will see the necessity of giving your speedy order’s on this head. and I am sensible you will consider the Evil tendancy that will accompany Captn McKays com[mandin]g for I am sorry to observe this is what we always hop’d to enjoy—the Rank of Officers which to me Sir is much dearer than the Pay.
Captn McKay brought none of the Cannon very little Ammunition, abt 5 Days allowance of flower, and 60 Beeves. Since I have spun a letter to this enormous size, I must go a little further and beg your Honour’s patience to peruse it—I am much grieved to find our Stores so slow advancing[.] God knows when we shall [be] able to do any thing for to deserve better of our Country—I am Honble Sir with the most sincere & unfeigned Regard Yr Honour’s most Obt & most Hble Servt

Go: Washington


The Contents of this Letter is a profound Secret.

